DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (as identified in the Requirement of 02/11/2022), directed to methods for monitoring the efficacy of a treatment, in the reply filed on 08/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-24 are unclear over recitation of the phrase “administering to the subject a therapy that affects mtDNA to reduce the pathogenic mtDNA mutation below a threshold level of mtDNA heteroplasmy” as recited in step (a) of claim 19, in conjunction with the limitation of “determining whether the pathogenic mtDNA mutation is below the threshold level of mtDNA heteroplasmy that manifests in said mitochondrial disease or disorder in the subject” as recited in step (b)(v) of claim 19.  The combination of limitations is unclear because the recitation in step (a) appears to require administration of a treatment that will reduce the amount of pathogenic mtDNA to a level that is below a threshold, but the recitation in step (b)(v), and the recitation in step (c), appear to encompass situations where the treatment does not in fact have the required effect.
Claims 19-24 are unclear over recitation of the phrase “determining whether the threshold level of mtDNA heteroplasmy has been reduced following administration of the therapy to the subject”, as recited in claim 19, because the use of “threshold level of mtDNA heteroplasmy” is not consonant with the meaning of the phrase as defined by steps (i)-(v) of part (a) of claim 19.  Steps (i)-(v) of part (a) of claim 19 establish that a “threshold level of mtDNA heteroplasmy” is the level of mtDNA heteroplasmy that produces some mitochondrial disease or disorder.  (e.g.:  if there is 5% mutant mtDNA in a cell, then the subject will have the disease).  But this threshold is not a variable that is changed with treatment; the amount of mutant mtDNA, and thus the amount of heteroplasmy in the subject, may be reduced, but this does not mean “the threshold” itself (i.e.:  a level, which achieved, with be indicative/causative of disease) has been reduced.  The recitation in part (b) of “the threshold level of mtDNA heteroplasmy has been reduced” is not consonant with the steps of part (b) of claim 19 or with the step (v) of part (b) which recites “the pathogenic mtDNA mutation is below the threshold level”.  Being below the threshold level does not in fact change the threshold level.
Claims 19-24 are unclear over recitation of the phrase “calculating an amount of intercellular and/or intracellular variability in the intracellular mtDNA sequence between and within said one or more single cells”, as recited in claim 19.  The phrase appears to encompass alternative calculations of either intercellular (i.e.:  among a plurality of cells) or intracellular (i.e.:  within one cell) variability in intracellular mtDNA.  But the phrase also appears to require that the variability is calculated “between and within said one or more single cells”, where the portion of the phrase requiring between more than one cell would appear to in fact require calculating intercellular variability.  It is thus unclear if the claimed methods are intended to require the analysis of heteroplasmy in a plurality of cells, or if an analysis of a single cell would meet the limitations of the claims.
Claims 20-22 are unclear over recitation of the phrase “the therapy that affects mtDNA”, as recited in each of the claims.  The limitation is unclear because the claims each depend from claim 19, which recites a plurality of therapies (i.e.:  in part (a) of claim 19 and in part (c) of claim 19) which are not established by any requirements in the claim to be the same therapy.  Thus it is unclear as to which therapy is “the therapy” in the instantly rejected claims.
Claims 25-29 are unclear over recitation of the phrase “the efficacy of a therapy that affects mitochondrial DNA (mtDNA) to reduce a threshold level of mtDNA heteroplasmy of a pathogenic mtDNA mutation in a subject having a mitochondrial disease or disorder”, as recite in claim 25.  In the recitation of the instant unclear phrase the concept of a “threshold level” is not constant with the teachings of the specification or the use of a pathogenic “threshold level” parameter in the related art.  The “threshold level”.  As detailed above, a “threshold leve”l of mtDNA heteroplasmy is the level of mtDNA heteroplasmy that produces some mitochondrial disease or disorder.  (e.g.:  if there is 5% mutant mtDNA in a cell, then the subject will have the disease).  But this threshold is not a variable that is changed with treatment; the amount of mutant mtDNA, and thus the amount of heteroplasmy in the subject, may be reduced, but this does not mean “the threshold” itself (i.e.:  a level, which achieved, with be indicative/causative of disease) has been reduced.  
Claims 25-29 are unclear over recitation of the phrase “calculating an amount of intercellular and/or intracellular variability in the intracellular mtDNA sequence between and within said one or more single cells”, as recited in step (e) of claim 24.  The phrase appears to encompass alternative calculations of either intercellular (i.e.:  among a plurality of cells) or intracellular (i.e.:  within one cell) variability in intracellular mtDNA.  But the phrase also appears to require that the variability is calculated “between and within said one or more single cells”, where the portion of the phrase requiring between more than one cell would appear to in fact require calculating intercellular variability.  It is thus unclear if the claimed methods are intended to require the analysis of heteroplasmy in a plurality of cells, or if an analysis of a single cell would meet the limitations of the claims.
Claims 24-29 are unclear over recitation of the phrase “a therapy that affects mitochondrial DNA (mtDNA) to reduce a threshold level of mtDNA heteroplasmy”.  While the phrase has been addressed above as unclear, in so far as the phrase may be intended to require a therapy that reduces mtDNA heteroplasmy below a threshold level, this requirement does not appear to be consonant with the recitation in step (g) of claim 25 “if the pathogenic mtDNA heteroplasmy is determined not to be below the threshold level”, which indicates that the applied therapy does not produce the results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejection of claims under 35 USC 103 as obvious in view of the cited prior art, it is noted that several aspects of the claims have been addressed previously in this Office Action under 35 USC 112 as unclear/indefinite.  In the interests of customer service and compact prosecution, the claims are rejected where the prior art teaches at least some interpretation, in light of the specification, of the claimed method:  Yivgi-Ohana et al examples treatment with mitochondrial replaced cells, and teaches aspects of heteroplasmy threshold related to disease phenotypes, and analysis of mutated and wild type mitochondrial genes; Stewart et al teaches aspects of mitochondrial heteroplasmy thresholds related to disease thresholds; and Trifunov et al teach calculation of heteroplasmy in individual cells.

Claim(s) 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana et al (US 20180030413 A1) citation A10 on the IDS of 08/10/2022 in view of Stewart et al (2015) citation C183 on the IDS of 08/10/2022 and Trifunov et al (2018).
Relevant to the limitations of claims 19 and 25, Yivgi-Ohana et al teaches methods for the treatment of mitochondrial diseases and teaches that mitochondrial replaced (e.g.:  para 15-18) cells (relevant to claims 20-22 and 27-29) as a therapy for the treatment of mitochondrial diseases in subjects including humans (e.g.:  Example 10, Example 15; claim 1) (relevant to claims 23 and 26).
Yivgi-Ohana et al teaches that the pathological effects of any mitochondrial disease may become clinically apparent once the number of affected mitochondria reaches a threshold (e.g.:  para 7).  Further relevant to the methods of the instantly rejected claims, Yivgi-Ohana et al teaches (e.g.:  para 97) that heteroplasmy is the presence of more than one type (wild-type/functional vs. mutated/non-functional) of mitochondrial DNA within a cell or individual, and is an important factor in considering the severity of mitochondrial diseases.  While low levels of heteroplasmy (sufficient amount of mitochondria are functional) are associated with a healthy phenotype, high levels of heteroplasmy (insufficient amount of mitochondria are functional) are associated with pathologies.  And Yivgi-Ohana et al teaches PCR analysis of mutated (i.e.:  endogenous) an wild type (i.e.:  replaced) mitochondrial sequences in samples form a subject after treatment (e.g.:  Example 10).
Yivgi-Ohana et al does not exemplify an analysis of thresholds of heteroplasmy of mitochondrial mutations needed for pathological manifestation of a disease (as relevant to steps (a)(i)-(a)(v) of claim 19, or the analysis of mitochondrial heteroplasmy in a subject after treatment with a mitochondrial replacement therapy.  However, methods of mitochondrial heteroplasmy measurement, and the relationship between a threshold of heteroplasmy and disease manifestation were known in the prior art.
Stewart et al teaches aspects of mitochondrial heteroplasmy and its relationship to disease.  Relevant to the methods of the instantly rejected claims, Stewart et al teaches that a threshold effect can occur when the amount of mutant/deleterious mitochondrial DNA in a cell/subject is above a particular amount.  Stewart et al teaches that an amount of mutant/deleterious in a cell/subject can be quantitated, and a threshold for any particular mutation and its related pathological phenotype can be established (e.g.:  Figures 1 and 3; p.532 - Monogenic human disease).
Trifunov et al teaches methods of detecting and quantifying heteroplasmy of mitochondrial DNA in biological samples.  Relevant to the methodological steps of the rejected claims (e.g.:  steps (a)(i) – (a)(v) and steps (b)(i)-(b)(v) of claims 19; claim 24; steps (c)-(e) of claim 25), Trifunov et al teaches analysis of single cells (e.g.:  p.4 - Laser Capture Microdissection; p.5 - Lysis of single cells for DNA amplification) and the detection of wild type and mutant mitochondrial DNA sequences using ddPCR (e.g.:  Table 2; p.5 - Digital droplet PCR of DNA extracted from single cells) to quantify the level of mutant DNA and heteroplasmy load in samples.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have performed the analytical methods of Trifunov et al, including quantify the level of mutant DNA and heteroplasmy load in a single cell using ddPCR, in the methods of treatment taught by Yivgi-Ohana et al.  The skilled artisan would have been motivated to analyze the level of heteroplasmy in a sample from a subject treated with the therapeutic methods of Yivgi-Ohana et al based on the teachings of each of the cited prior art references that a threshold level of mutational mtDNA content is necessary for the deleterious effects of a pathogenic DNA mutation, and the expressed teachings of Yivgi-Ohana et al (e.g.:  para 16) that in the treatment of mitochondrial disease functional mitochondria, having been replaced in bone-marrow cells, may spontaneously be distributed in-vivo throughout organs, such as the eye, upon injection of the bone-marrow cells directly into the organs.  The skilled artisan would thus recognize that the methods of Trifunov et al would allow for the sensitive monitoring of the mitochondrial replacement in the affected organ which serves as the basis of the therapeutic treatment taught by Yivgi-Ohana et al.  The skilled artisan would have been motivated to use the methods of Trifunov et al to establish a threshold of heteroplasmy that correlates with a disorder before administering a therapy (relevant to steps (a)(i)-(a)(v) of claim 19) based on the expressed teachings of Stewart et al that a threshold for any particular mutation and its related pathological phenotype can be established, where the skilled artisan would recognize that establishing a threshold of heteroplasmy required for pathogenicity would provide a target metric for therapeutic success using the treatment methods of Yivgi-Ohana et al. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634